internal_revenue_service department of thet o -0 i significant index no washington dc person to contact telephone number refer reply to tiep ra tsal date way taxpayer a taxpayer b taxpayer c brokerage d brokerage e ira z this is in reply to a letter sent by your authorized representative dated date and subsequent correspondence requesting a ruling on the federal tax consequences of certain transactions involving an individual_retirement_arrangement ira it is proposed that ira z be distributed to taxpayers b and c pursuant to the death of taxpayer a based on the life expectancy of taxpayer b as described below taxpayer a maintained ira z taxpayer a had a birth date of apri ira z was in taxpayer a’s name and taxpayer_identification_number tin taxpayer a prior to his attainment of age transferred ira z from brokerage d to brokerage e taxpayer a attained age on date was date therefore the required_beginning_date for taxpayer a ira z was initially held at brokerage d in early in date brokerage d sent taxpayer a an account statement showing that for informational purposes the minimum distribution amount for purposes of sec_401 of the internal_revenue_code this amount was calculated using the single life expectancy of taxpayer a and the account balance in ira z as of date calculation resulted in an illustrated minimum distribution of dollar_figure this on date taxpayer a signed a beneficiary designation form for brokerage e listing taxpayers b and c as his designated beneficiaries are each entitled to of ira z pursuant to this designation taxpayers b and c are the daughters of taxpayer a and on date taxpayer a signed a brokerage e distribution request form asking for annual distributions of dollar_figure to begin on date the first distribution was made at that time and was prior to the required_beginning_date for taxpayer a date 3y9 a taxpayer a died on date as per the brokerage e ira adoption_agreement taxpayers b and c each received a interest in ira z portion of ira z the birth date of taxpayer b taxpayers b and c each established an ira to receive their is date taxpayer a did not irth_ date for taxpayer c is october the establish separate_accounts for taxpayers b and c under ira z the brokerage e ira agreement defines applicable life expectancy in the case where the account_holder has a designated_beneficiary as the joint and last survivor expectancy of the account_holder and the this wife expectancy is based on the ages of designated_beneficiary the account_holder and the designated_beneficiary as of the respective birth dates in the applicable calendar_year agreement_states that life expectancy is computed using the expected_return multiples in tables v and vi of sec_1_72-9 of the income_tax regulations the brokerage e ira the brokerage ira agreement provides that an ira owner can elect not to recalculate his her life expectancy but must make such an election in writing by the required_beginning_date ira agreement provides that an election not to recalculate is irrevocable and states that federal tax rules allow for the recalculation method out of the recalculation method taxpayer a did not file any such election to opt the brokerage e the brokerage e ira agreement further provides that if the designated_beneficiary is not a spouse the initial life expectancy is reduced by one for each calendar expectancy of the account_holder or the designated_beneficiary was first calculated the beneficiary designation must be the brokerage e ira agreement provides that any change to year elapsed since the life in writing the brokerage e ira agreement provides that the ira holder is responsible for calculating the minimum distribution each year brokerage e ira agreement states that the account_holder is responsible for determining the minimum_required_distribution amount each year brokerage e ira agreement provides that the minimum amount be than the quotient obtained by dividing the ira balance by the lesser_of no less the the a b the applicable life expectancy or if a spouse is not the designated_beneficiary the applicable divisor from the table in q a-4 of proposed sec_1_401_a_9_-2 of the regulations the brokerage e ira agreement provides that if the account_holder dies the divisor used must be the applicable life expectancy of the designated_beneficiary will without regard to proposed sec_1_401_a_9_-2 distributions after the account holder’s death be calculated using the applicable life expectancy as the divisor bs the brokerage e ira agreement states that the account_holder must request to have the required_minimum_distribution for the first distribution year by the account holder's required_beginning_date the account_holder must also request to have the required_minimum_distribution made for succeeding calendar years no later than december 31st of that year based on the above you requested the following rulings that taxpayer b sec_401 of the code is the designated_beneficiary for purposes of that the use by taxpayer a of the single life expectancy in determining the required_minimum_distribution in does not preclude the use of the joint life expectancy of the recalculated life expectancy of taxpayer a and the term certain life expectancy of taxpayer b in calculating the minimum distribution for the calendar_year of the death of taxpayer a that in determining the required minimum distributions for calendar years following the calendar_year of the death of taxpayer a the remaining term certain life expectancy of taxpayer b may be used beginning in the calendar_year and reduced by one for each calendar_year thereafter law sec_401 of the code provides that a plan must provide that the entire_interest of each employee qi gi will be distributed to such employee not later than the required_beginning_date or be distributed beginning not later than the required will beginning date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 i of the code provides that where distributions have begun in accordance with sec_401 a cit the plan must provide that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under sec_401 a cii as of the date of his death sec_401 of the code provides that the life expectancy of an employee and the employee’s spouse other than in the case of a life_annuity may be redetermined but not more frequently than annually os sec_408 of the code provides that rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira is maintained q a e-1 a of proposed sec_1_401_a_9_-1 of the regulations provides that for required distributions under sec_401 of the code life expectancies are calculated using the employee’s and the designated beneficiary's attained age as the employee’s birthday and the designated beneficiary's birthday in the calendar_year in which the employee attains age of q a e-3 and q a e-4 of proposed sec_1_401_a_9_-1 of the regulations provide that life expectancies for purposes of determining required distributions under sec_401 of the code must be computed by the use of the expected_return multiples in tables v_and vi of sec_1_72-9 of the regulations for a single life or joint lives respectively q a e-5 of proposed sec_1 a of the regulations provides that if an employee has more than one designate of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary period beneficiary is the employee's required_beginning_date distributions commencing prior to the employee's death the period described in sec_401 period the wapplica le date for determining the designated for purposes of determining the distribution a ii of the code is the distribution beneficiary for as q a e-6 of proposed sec_1_401_a_9_-1 of the regulations provides that life expectancy may be recalculated but not more frequently than annually provides rules for when the designated_beneficiary is not the employee’s spouse the joint life and last survivor expectancy using the employee's attained age as of the employee’s birthday during the calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows this section provides that the applicable life expectancy jis q a e b of proposed sec_1 a the beneficiary’s applicable life expectancy is calculated based on the beneficiary's attained age as of the beneficiary's birthday in the calendar_year described in q a e-1 reduced by one for each calendar_year that has elapsed since that calendar_year the age rounded if necessary to the higher age in table vv of sec_1_72-9 is then located which corresponds to the designated beneficiary’s applicable life expectancy bse in the calendar_year following the calendar_year of the such age is the adjusted age of the designated_beneficiary death of the employee the life expectancy zero employee's death calendar_year and later calendar years the applicable life expectancy is that of the designated_beneficiary as of the beneficiary’s birthda in_the calendar_year described in q a e-1 reduced by one for eac calendar_year that has elapsed since that calendar_year in determining the minimum distribution for such of the employee is reduced to upon the as q a h-2 b of proposed sec_1_401_a_9_-1 of the regulations provides that if for a separate_account differ from the beneficiaries for another separate_account such separate_accounts need not be aggregated in order to determine if the distributions from such separate_accounts satisfy sec_401 of the code may separately apply to such separate_accounts the employee’s date of death the beneficiaries instead the rules of sec_401 of q a-4 of proposed sec_1_401_a_9_-2 of the regulations guidance for satisfying the minimum distribution incidental benefit requirements for an ira that must be distributed for each distribution calendar_year is determined by dividing the ira balance by the applicable divisor under the table contained in that section determined using the attained age of the account_holder as of his or her birthday in that distribution calendar_year this section states that the minimum amount the applicable divisor jis provides although the regulations under sec_401 are proposed the preamble to that section states that taxpayers may rely on these proposed_regulations until final regulations have been issued preamble also states that if future final regulations are more restrictive they will not be retroactively applied the issue therefore taxpayer b and taxpayer c are each a the required_distribution date for taxpayer a was date on date taxpayer b and taxpayer c were named as designated beneficiaries designated_beneficiary pursuant to sec_1 a -1 of the proposed_regulations also taxpayer a did not establish separate_accounts pursuant to q a h-2 b of proposed sec_1 a -1 of the regulations for purposes of sec_401 of the code taxpayer b a -1 of the regulations taxpayer b beneficiary for purposes of sec_401 a of the code under q a e-5 of proposed section is the designated is oider than taxpayer c 25f issue under the brokerage e ira agreement the applicable life expectancy ira z account_holder and his designated is that of taxpayer a cthe beneficiary taxpayer b for purposes of sec_401 the brokerage e ira agreement further provides that the required_minimum_distribution will not be less than the quotient obtained by dividing the amount in the ira by the lesser_of the applicable life expectancy or the applicable divisor from the table in q a-4 of proposed sec_1 a -2 of the regulations of the code for the distribution calendar_year the applicable life expectancy from table vi of sec_1_72-9 of the regulations i sec_42 and the applicable divisor from the table in q a-4 of proposed sec_1_401_a_9_-2 i sec_26 dividing the ira z account balance of dollar_figure by the lesser_of and yields a minimum_required_distribution for the distribution calendar_year of dollar_figure in the distribution calendar_year taxpayer a received a distribution from ira z of dollar_figure distribution exceeded the minimum_required_distribution determined based on the joint and survivor life expectancy for taxpayers a and b fact that the distribution of dollar_figure exceeded the minimum_required_distribution for does not alter the determination of the applicable life expectancy under the brokerage e ira agreement accordingly the dollar_figure the taxpayer a did not elect to not recalculate life expectancy and the designated_beneficiary is not his spouse brokerage e ira agreement the minimum_required_distribution from ira z in is determined by reducing the initial life expectancy by one for each calendar elapsed since the life expectancy was first calculated applicable life expectancy of taxpayer a and taxpayer b_is accordingly reduced by one for the applicable divisor from the table in q a-4 of proposed sec_1_401_a_9_-2 of the regulations i sec_25 a divisor of the lesser_of and must be used to calculate the minimum_required_distribution amount in thus for the distribution calendar_year the therefore under the issue under the brokerage e ira agreement the life expectancy of taxpayer a reduces to zero in the calendar_year fol lowing the minimum distribution is determined using the applicable expectancy which is the applicable life expectancy of taxpayer b the designated_beneficiary for purposes of sec_401 of the code life his death under the brokerage e ira agreement the minimum distributions for from the iras established by taxpayers and c are calculated based on the date account balance in ira z divided by the applicable life expectancy of taxpayer b when distributions from ira z commenced in taxpayer had an attained age of under table v of sec_1_72-9 taxpayer b had a life expectancy of in pursuant to the terms of the brokerage - ira agreement the applicable life expectancy of taxpayer b in i sec_40 less two accordingly for the distribution calendar_year the minimum_required_distribution is determined by dividing the date ira z account balance by in subsequent distribution years the minimum required distributions will be determined by dividing the sum of the balances of iras established by taxpayers b and c by taxpayer b’s applicable life expectancy determined by reducing the applicable life expectancy of taxpayer b by one for each year elapsed since taxpayer b’s applicable life expectancy will continue to be _ this ruling sec_6110 of the code provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it sincerely allah f james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
